Title: To James Madison from Daniel Carroll Brent, 15 September 1807
From: Brent, Daniel Carroll
To: Madison, James



Sir,
Washington, September 15th 1807.

I have just received your letter of the 11th Inst, from Monticello.  A Passport is made out for Mr Yancey, & will be sent to Mr. Carr to day.  	The NewYork Mercantile Advertiser which came to Mr. S. H. Smith last night contains an account of an arrival from Liverpool, bringing Intelligence to the 10th of Augt. from that place, & to the 8th from London.  I presume you will get your Copy of the same Paper in due Course.  The President’s Proclamation had reached Engld., and the sensation produced by it is stated to have been very considerable.  Apprehensions were entertained among the American Captains that an Embargo would be laid upon our shipping, and they were clearing out their vessels, in ballast: I think it is added that several had actually sailed.  The Differences between the two Countries were incidentally glanced at in the House of Commons on the 7th of Augt. in terms conciliatory enough on one side, but not quite so on the other, as I understand the proceeding.  Dispatches are stated to have been brought for you, but none has been stopt here, or sent on to you, as I learn at the Post office.	We trouble you for your franks upon the Parcel of Blank paper herewith forwarded to you.  I have the Honor to be, with perfect Respect, Sir, Your Obed: & faithful servant,

Danl. Brent

